DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) filed on 8/27/2021 and 2/2/2022, have been considered.
Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1, line 14, the term “cut-way” should be changed to “cut-away” to correct misspelled word. 
Claims 2-8, line 1, the term “an optical” should be changed to “the optical” to avoid double recitation of a same term.
Claim 8, line 6, the term “a light beam” should be changed to “said light beam” to avoid double recitation of a same ter.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai (US Pub. 2018/0234565.)
Regarding claim 1, Imai discloses an optical scanning device 40 (par. 0044, fig. 6) for irradiating a scanned surface with a light beam, said optical scanning device comprising: a plurality of light source units 47a, 47b (fig. 7), said plurality of light source units including a light 5source 51a, 51b (fig. 7) having a plurality of light emitting points for emitting the light beam and a holder 46a, 46b for holding said light source, respectively: and a casing 44a, 44b (fig. 9) of said optical scanning device for holding said plurality of light source units, said casing including a plurality of mounting surfaces 43a, 43b (fig. 9) for holding a cylindrical portion of said holder of each of said plurality of light source units, respectively. 10wherein each of said holders includes two projecting portions 48a, 48b  at one end portion of said holder with respect to a direction of a central axis of said cylindrical portion projecting perpendicular to the central axis of said cylindrical portion and extending in a direction away from the central axis each other when viewing said light source unit in the axial direction of the central axis, said projecting portions being provided with a 15U-shaped cut-way portion, respectively (par. 0069, fig. 12a.)  
Regarding claim 2, Imai discloses wherein a length from the central axis of said cylindrical portion of said holder 46a to a leading end of said projecting portion 48a is shorter than half of a length of the longest straight line of straight lines 20connecting the central axes of said cylindrical portions of said holders 46b of adjacent said light source units held by said mounting surfaces of said casing (see fig. 12a.)  
Regarding claim 3, Imai discloses wherein said plurality of light source units are positioned with respect to said casing in the direction of the central axis 25by contacting one projecting portion 48a of said projecting portions to said casing, respectively (see par. 0069.)
Regarding claim 4, Imai discloses wherein a straight line connecting said two projecting portions (i.e. 48b, 49b) provided on one of said light source units is inclined to a straight line connecting the central axes of said cylindrical portions of said holders of adjacent two of said light sources (see fig. 9.)
Regarding claim 6, Imai discloses wherein said light source unit is fixed on one end side of said holder provided with said projecting portion, and a collimator lens (i.e. 53b, fig. 8) is fixed on the other end side of said holder.  
Regarding claim 157, Imai discloses wherein said cut-way portion includes a portion which a tool for adjusting a beam pitch of said plurality of light emitting points enters (par. 0069.)
Regarding claim 8, Imai (fig. 1) discloses an image forming apparatus 1 for forming a toner image on a recording material 20comprising an image forming portion 50 for overlaying toner images different in color each other on the recording material (i.e. Y, M, C, Bk, fig. 1), said image forming portion including: a plurality of photosensitive members 15; and a plurality of developing devices 12 for developing latent images formed on said plurality of said photosensitive members by said optical scanning device with toners 10205943(CFE06883)19different in color, respectively.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138. The examiner can normally be reached M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG X NGO/Primary Examiner, Art Unit 2852